Citation Nr: 0522828	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-05 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
splints.  

2.  Entitlement to service connection for bilateral knee 
pain.

3.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent disabling.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on  active duty from February 1997 to 
February 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In January 2004, the 
veteran testified at a videoconference hearing before the 
undersigned Judge.  A development memo was issued in April 
2003 and the Board remanded this matter in August 2003 for 
further development.  

The issue of entitlement to an increased rating for a right 
ankle disability, currently evaluated as 10 percent 
disabling, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence demonstrated no diagnosable 
disability for bilateral shin splints or bilateral knee pain.  


CONCLUSION OF LAW

Bilateral shin splints and bilateral knee pain were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

Following the August 2003 Board remand, VA fully notified the 
veteran of what is required to substantiate his claims in a 
February 2004 letter.  Together, the VCAA letter and October 
2004 supplement statement of the case (SSOC) provided the 
veteran with a summary of the evidence, the applicable laws 
and regulations and a discussion of the facts of the case.  
VA specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  No other evidence 
was identified or submitted by the veteran.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  Supra, 
Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous 
service medical records, VA treatment records, and VA 
examination report dated in July 2003, as well as testimony 
and written statements from the veteran.  As a VA examination 
and other medical evidence is of record, the Board finds no 
further VA examination necessary in this case.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Regardless of the theory of entitlement, however, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It 
is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

The veteran is claiming service connection for bilateral shin 
splints and bilateral knee pain.  Service medical records 
showed treatment for both shin splints and knee pain.  
Clinical record dated in April 1997 showed treatment for shin 
splints with temporary restrictions of no marching, running, 
jumping, or walking one mile.  Clinical record dated in 
August 2000 noted complaints of bilateral knee pain.  
However, radiological evidence revealed normal knee.  In a 
report of medical assessment dated in November 2000, the 
veteran complained of shin pain.  No diagnosis was given. 
Evaluation in December 2000 noted residuals of bilateral shin 
splints and normal knees on examination.   

While service medical records revealed treatment for shin 
splints and knee pain, post-service medical evidence fails to 
show a current disability for either problem.  VA examination 
report dated in July 2003 made no clinical findings that 
demonstrated a diagnosable condition for the veteran's 
bilateral shins or bilateral knees.  Examination revealed no 
functional loss or other impairment involving shin splints or 
knee problems.  Furthermore, x-ray findings of the foot and 
ankles where all within normal limits, which the examiner 
reported was consistent with his physical examination of the 
veteran.   

In summary, the evidence demonstrates treatment for shin 
splints and knee pain in service, but post-service medical 
evidence, specifically the July 2003 VA examination report, 
indicates that the veteran does not have a current disability 
involving either bilateral shin splints or bilateral knee 
problems.

The Board acknowledges the veteran's statements, including 
his testimony, about experiencing current problems with his 
shins and knees.  The veteran is competent as a layperson to 
report that on which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, the veteran is 
not competent to offer medical opinion as to diagnosis or 
etiology of the claimed disabilities as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
veteran's assertions are not competent medical evidence of a 
current diagnosis involving the bilateral shin splints or 
bilateral knee problems.  

As noted previously, without competent medical evidence 
demonstrating a current diagnosed chronic disability, the 
claim must be denied.  38 C.F.R. § 3.303; Brammer, 3 Vet. 
App. 223.  Pain is not a disorder for VA purposes.  38 C.F.R. 
§ 3.303 (2004).  

The preponderance of the evidence shows no current bilateral 
shin splints or bilateral knee problems, upon which to grant 
service connection.  Therefore, the veteran is not entitled 
service-connection.  38 C.F.R. § 3.303 (2004).


ORDER

Entitlement to service connection for bilateral shin splints 
is denied. 

Entitlement to service connection for bilateral knee pain is 
denied. 


REMAND

As for the issue of entitlement to an increased rating for a 
right ankle disability, the Board notes that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board finds that the VA medical 
examination of July 2003 did report range of motion findings 
involving the right ankle, but failed to sufficiently address 
functional loss due to pain and weakness, if any.  The Court 
has held that where the evidence does not adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  
The Court has further held that diagnostic codes predicated 
upon limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
DeLuca, supra. 

Although the Board regrets further delay in appellate review, 
the Board believes a new examination is required.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The veteran should be afforded VA 
examination to determine the nature and 
severity of the veteran's service-
connected right ankle disability. The 
claims folder, and a copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion, and comment on the functional 
limitations, if any, caused by the 
veteran's right ankle disability in light 
of the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59.  All necessary tests and 
studies should be conducted.  Detailed 
reasons and bases for all diagnoses and 
opinions should be provided including a 
discussion of evidence relied on for 
opinion.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should review the claims file and re- 
adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


